Citation Nr: 1035199	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-31 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse for VA purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from June 1969 to June 1973.  He died in May 2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 administrative decision by the Manila, 
the Republic of the Philippines Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In June 2009 the Board remanded this claim to clarify the 
appellant's hearing request and schedule a hearing in the proper 
forum.  Eventually, it was determined that the appellant desired 
a Board hearing, and such was conducted before the undersigned 
via videoconference from the RO in January 2010.  A transcript of 
that hearing is in the file.


FINDING OF FACT

The appellant was married to the Veteran at the time of his death 
but did not live continuously with him from the date of the 
marriage to the date of his death; their separation was not due 
to the misconduct of, or procured by the Veteran, without the 
fault of the appellant.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for the purpose of receiving VA death 
benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.50, 3.102, 3.159, 3.205 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

By way of a pre-adjudicatory September 2005 letter, the RO 
informed the appellant of the elements of her claim for surviving 
spouse status, described the evidence and information needed to 
substantiate the claim, and set forth the respective 
responsibilities of VA and the appellant in obtaining such.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As no effective date of disability evaluation is to be 
assigned in connection with the claim, notice as to VA policies 
and procedures with respect to such is not required.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has assisted the appellant in the development of her claim by 
ensuring that a complete claims file, to include prior reports of 
field examinations and witness interviews were available.  The 
appellant has submitted, or VA has obtained on her behalf, 
relevant statements and documents from nongovernment sources.  
The appellant was afforded a Board hearing, and a translator was 
supplied for her.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

II.  Analysis

Pertinent VA laws and regulations provide that VA death benefits 
may be paid to a surviving spouse who was married to the Veteran: 
(1) for at least one year prior to the Veteran's death, or (2) 
for any period of time if a child was born of the marriage, or 
was born to them before the marriage.  38 C.F.R. § 3.54 (2009); 
see 38 U.S.C.A. § 1102 (West 2002). "Spouse" is defined as by 
regulation as "a person of the opposite sex whose marriage to the 
veteran meets the requirements of [38 C.F.R.] § 3.1(j)." 38 
C.F.R. § 3.50(a). 38 C.F.R. § 3.1(j) defines "marriage" as "a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the rights to benefits accrued." 
Id.  A "surviving spouse" is defined as a member of the opposite 
sex who was the spouse of the Veteran at the time of the 
Veteran's death and who (1) lived with the Veteran continuously 
since the time of the parties' marriage to the date of the 
Veteran's death, unless there was a separation which was due to 
the misconduct of, or procured by, the Veteran without the fault 
of the spouse, and (2) except as provided in 38 C.F.R. § 3.55 
(pertaining to certain terminations of subsequent marriages), has 
not remarried and has not held him or herself out to the public 
as the spouse of a member of the opposite sex with whom he or she 
was then cohabiting.  38 C.F.R. § 3.50(b).

In this case, the evidence of record indicates that the Veteran 
married the appellant in July 1975.  The appellant claims that 
she abandoned the Veteran in 1985 or 1986 due to his 
schizophrenia.  

In a prior claim in July 1987 the appellant was denied an 
apportionment of the Veteran's disability benefits as it was 
determined she was living as husband and wife with another man.  
A November 1987 field investigation report noted appellant 
admitted to having an affair with this man since 1984 during her 
marriage to the Veteran.  Upon separating from the Veteran they 
began living together openly.  Her male companion also admitted 
to the investigator that they began their relationship in 1984 
during her marriage to the Veteran.

The investigator further noted the Veteran was being cared for by 
his sister who noted the appellant was not caring for the Veteran 
and "was always with friends drinking and gambling."

The RO noted in the August 2006 decision on appeal that in reply 
to a development letter appellant stated that she and the Veteran 
separated in 1985 "because she can no longer bear the physical 
and verbal abuse the Veteran does to her due to Veteran's 
schizophrenia."  She admitted that it was her decision to leave 
the Veteran.  She felt guilty about leaving her late husband and 
was now a reformed person and concentrating on his three 
daughters.

At the January 2010 videoconference the appellant testified that 
she had married the Veteran in July 1975 and separated in 1986 
because of the Veteran's mental instability and violence.  
Although separated she regularly visited him at his residence and 
when he was hospitalized.  Further she testified that although 
separated from the Veteran in 1985, she never had any 
relationship with another man after separating from the Veteran.  
She stated that derogatory statements had been made in the past 
by her sister-in-law about her involvement with another man but 
that she eventually rescinded these allegations.

There is no allegation here of actual divorce, or any documentary 
evidence showing such.  Instead, the Veteran and appellant had 
merely been separated from 1985 or 1986 until his 2006 death.  
The lack of continuous habitation may be excused, however, where 
the evidence shows that the separation was due to the misconduct 
of, or procured by the Veteran, without the fault of the 
surviving spouse.  

Unfortunately, the evidence is against a finding that the 
separation was the fault of the Veteran, without contribution 
from the appellant.  The Board is persuaded, based on records and 
interviews from 1987 documented above, that the appellant left 
the Veteran in 1985 due in part to her desire to be with someone 
else.  While the Veteran's psychiatric illness may have played a 
role in her decision to finally leave, the credible 
contemporaneous evidence of record shows that an affair preceded 
the separation, and the appellant's conduct at the time indicated 
that she had chosen, and was not forced, to leave.  In so 
finding, the Board finds more credible the contemporaneous 
allegations of the Veteran's sister and the appellant's own 
admissions.  Current reports and allegations of recantation or 
misunderstanding appear to be made for purposes of secondary 
gain, to obtain benefits.  Moreover, the Board notes that the 
appellant alleged at the January 2010 hearing that she had made 
the Veteran's funeral arrangements; the record, however, reflects 
that the Veteran's sister in fact did so.  VA granted service 
connected burial benefits based on her submission of receipts 
from the funeral home.  The appellant's current allegations are 
simply not credible.

Since the preponderance of the evidence shows that appellant 
materially contributed to or caused the separation from the 
Veteran, the appellant cannot be recognized as the Veteran's 
surviving spouse for VA benefit purposes.  The claim must be 
denied.


ORDER

Recognition of the appellant as the veteran's surviving spouse 
for VA purposes is denied.



____________________________________________
WILLIAM H. DONNELLY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


